                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

DANA A WESOLEK,

          Plaintiff,

v.                              Case No:    2:19-cv-463-JES-MRM

LAUREN WESOLEK, BRYAN J
WESOLEK, and WILLIAM
HALLIDAY (HAL) ADAMS,

          Defendants.


                          OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #113), filed

May 25, 2021, recommending that the motion be granted as to the

Tenth Affirmative Defense, without prejudice to amending, and

otherwise denied.    No objections have been filed and the time to

do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.        28 U.S.C. §

636(b)(1);   Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).        In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.       28 U.S.C. §
636(b)(1).    The district judge reviews legal conclusions de novo,

even in the absence of an objection.               See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The Report and Recommendation (Doc. #113) is hereby

adopted and the findings incorporated herein.

     2.   Plaintiff's    Motion   to   Strike     Certain    of   Defendants'

Affirmative Defenses (Doc. #97) is GRANTED in part and DENIED in

part as follows: (A) the motion is granted as to the Tenth

Affirmative   Defense,   which    is   stricken    without    prejudice   to

amending; and (B) the motion is denied as to the Fifth through

Ninth and Eleventh through Fourteenth Affirmative Defenses, with

the Fourteenth Affirmative Defense to be treated as a denial.

     DONE and ORDERED at Fort Myers, Florida, this                23rd    day

of June, 2021.




                                  - 2 -
Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
